DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 01/07/2022 is acknowledged.
Claim Objections
Claim 2, 5 and 11 is objected to because of the following informalities:  In claim 2, “first plurality of anti-scour plates” is repeated in line 5. It appears that this is an error and it should be changed to – a second plurality of anti-scour plates –; In claim 5, the claim ends with a semicolon. It should be changed to a period; In claim 11, the claim is depending form the same claim 11. For examining purposes the claims is depending from independent claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sea floor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobus (US 3,224,401) in view of Huang et al. (US 6,447,208) and Technip France (hereinafter referred to as “Technip”) (US 2014/0305359).
Regarding Claim 1, Kobus discloses an offshore structure (offshore structure, “This invention relates to apparatus for use in drilling offshore wells”, Col. 1, Lines. 8-9; Fig. 1) comprising: an buoyant hull including a plurality of vertical columns (11, 12) and a plurality of horizontal pontoons (14, 18), wherein each pontoon extends between a pair of the columns, wherein the adjustably buoyant hull is configured to receive a topside (figure 1); wherein each column has a central axis, an upper end, and a lower end; wherein each pontoon has a longitudinal axis, a first end coupled to one of the columns, and a second end coupled to another one of the columns; a foundation assembly attached to a lower end of the hull, wherein the foundation assembly includes: a column skirt extending downward from the lower end of each column (column skirt, the lower end of each respective column 11,12,
extends below the coupling thereof with respective ends of pontoons 14,18, Figs. 1-4; itis noted that the presently disclosed columns skirts are also continuations of the columns; “The upper 
Huang is in the same field of endeavor of offshore structures and teaches an adjustably buoyant hull (hull, comprised of columns 102 and pontoons 110, are adjustably buoyant; “The substructures of the present invention can also include ballast pumps associated with the
columns, pontoons and/or wings to collectively or individually control the ballast of each such component or the entire substructure.”, Col. 5, Lns. 59-62; “Each column 102 and each pontoon 110 are individually and adjustably ballasted so that the tendons can be equally tensioned and the translational and rotational motion of an attached platform can be minimized or at least reduced.”, Col. 6, Lns. 53-57). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kobus with the teaching of Huang. The motivation for doing so would have been to make the hull adjustably buoyant for the purpose of customizing the hull to support and transport different equipment and machinery.
Technip is in the same field of endeavor of offshore structures and teaches a pontoon skirt extending downward from a bottom surface of pontoons (pontoon skirt, vertical extension plates 10q,10r, extending downward from pontoon 8, Figs. 1,15; “FIG. 15 is a cross sectional
schematic side view of another exemplary embodiment of a pontoon on the floating offshore platform having one or more extension plates fixedly coupled along one or more portions of the pontoon. The pontoon 8 includes one or more extension plates 10 disposed at an orthogonal angle to a horizontal plane 68 or a vertical plane 70. In the exemplary embodiment shown, the horizontal extension plates 10A, 10B, 10F, 10G extend parallel to the horizontal plane 68 and perpendicular to the vertical plane 70. The vertical extension plates 10N, 10P, 10Q, 10R extend perpendicular to the horizontal plane 68 and parallel to the vertical plane 70.”, Para. 0077). It would have been obvious to one having ordinary skill in the art at the time of the invention to 
stabilizing the hull in rough waters ("A floating offshore platform is disclosed with one or more extension plates fixedly coupled to one or more pontoons on the offshore platform and extending from the pontoons. As the floating platform moves vertically, the pontoon coupled
extension plates separate the water and cause drag on the platform. The water moving vertically with the extension plates also increases the dynamic mass. The drag and dynamic mass increases the natural period of the vertical motion away from the wave excitation period to
minimize the wave driven motion compared to a platform without the extension plates.”, Technip, Para. 0043).
Regarding Claim 6, modified Kobus discloses the offshore structure of claim 1, Kobus fails to explicitly disclose wherein each pontoon and each column is adjustably buoyant. Huang is in the same field of endeavor of offshore structures and teaches each pontoon and each column is adjustably buoyant (each column 102 and pontoon 110, are adjustably buoyant; “The substructures of the present invention can also include ballast pumps associated with the columns, pontoons and/or wings to collectively or individually control the ballast of each such component or the entire substructure.”, Col. 5, Lns. 59-62; “Each column 102 and each pontoon 110 are individually and adjustably ballasted so that the tendons can be equally tensioned and the translational and rotational motion of an attached platform can be minimized or at least reduced.”, Col. 6, Lns. 53-57). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kobus with the teaching of Huang. The motivation for doing so would have been to make both the columns and pontoons adjustably buoyant for the purpose of customizing the hull to support and transport different equipment and machinery in a stabilized way.

illustration) are preferably in the form of cylindrical tanks", Col. 2, Lns. 37-39; hull members 14,18, are cylindrical, Figs. 2-4).
Claim 2-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobus (US 3,224,401) in view of Huang et al. (US 6,447,208) and Technip France (hereinafter referred to as “Technip”) (US 2014/0305359) and Tanaka et al. (JP 6026197).
Regarding Claim 2, as best understood, modified Kobus discloses the offshore structure of claim 1, wherein the foundation assembly comprises: a second plurality of anti-scour plates, wherein each of the second plurality of ant scour plates extends horizontally from one of the
pontoons (second plurality of anti-scour plates, damping keels 40, extending horizontally from hull members 14,18; “In the event that the vessel as constructed has natural response periods of heave, pitch and roll which are significantly greater than the periods of the waves which could be encountered in the body of water in which the vessel was to be used, the vessel may be further modified in order to prevent resonant amplification and decrease large amplitude motions. This can be accomplished, with or without the use of the damping ports 13, by providing substantially laterally-extending damping keels 40 which consist of steel plate sections fitted to either the outboard, inboard or both sides of the horizontal lower hull members 14, 15, 16 and 18, as shown in ‘FIGURE 2, 3 and 4.", Col. 4, Lns. 5-17). Kobus fails to explicitly disclose a first plurality of anti-scour plates, wherein each of the first plurality of anti-scour plates extends horizontally from one of the columns.  Tanaka is in the same field of endeavor of offshore structures and teaches a first plurality of anti-scour plates, wherein each of the first
plurality of anti-scour plates extends horizontally from one of the columns (first plurality of anti-scour plates, heave plates 30, extending horizontally from column 21; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to

Regarding Claim 3, modified Kobus discloses the offshore structure of claim 2, wherein each of the anti-scour plates is positioned along an outer perimeter of the hull at a lower end of the hull (damping keels 40 are positioned along the outer perimeter of the pontoons
14,18, which pontoons are at the lower end of the hull; “In the event that the vessel as constructed has natural response periods of heave, pitch and roll which are significantly greater than the periods of the waves which could be encountered in the body of water in which the vessel was to be used, the vessel may be further modified in order to prevent resonant amplification and decrease large amplitude motions. This can be accomplished, with or without the use of the damping ports 13, by providing substantially laterally-extending damping keels 40 which consist of steel plate sections fitted to either the outboard, inboard or both sides of the
horizontal lower hull members 14, 15, 16 and 18, as shown in 'FIGURE2, 3 and 4.", Col. 4, Lns. 5-17).  
Regarding Claim 4, modified Kobus discloses the offshore structure of claim 2, wherein the foundation assembly comprises: a second plurality of support brackets extending vertically from the pontoons to the second plurality of anti-scour plates (second plurality of support brackets extending vertically from the pontoons to anti-scour plates, unnumbered, triangular shaped brackets, one each between adjacent venting holes 41, Figs. 204). Kobus fails to explicitly disclose a first plurality of support brackets extending vertically from the columns to the first plurality of anti-scour plates. Tanaka is in the same field of endeavor of offshore structures and teaches a first plurality of support brackets extending vertically from the columns to the first plurality of anti-scour plates (first plurality of support brackets extending vertically from columns, footings 21, to first heave plates 30; “A heave plate 31 via bracket 30 is fixed to the pontoon 22 
rough waters and to strengthen the attachment of the heave plates to the columns.
Regarding Claim 5, as best understood, modified Kobus discloses the offshore structure of claim 3, wherein a first plurality of the brackets extend from the pontoons to the anti-scour plates extending from the pontoons (brackets extending from the pontoons to damping keels 40, unnumbered, triangular shaped brackets, one each between adjacent venting holes 41, Figs. 204).
Regarding Claim 8, modified Kobus discloses the offshore structure of claim 2, wherein each of the anti-scour plates lies in a common horizontal plan (damping keels 40 lie in a common horizontal plane, as clearly seen in Figs. 1-4).
Regarding Claim 9, Kobus discloses an offshore structure (offshore structure, “This invention relates to apparatus for use in drilling offshore wells”, Col. 1, Lns. 8-9; Fig. 1) comprising: a buoyant hull comprising: a plurality of vertically oriented columns; a plurality of horizontally oriented pontoons, wherein each pontoon is positioned between a pair of the columns (hull including four vertical columns 11,12, and horizontal pontoons 14,18, joined thereto at their ends; “Referring to FIGURE 1 of the drawing, the hull of the floating drilling or production platform may comprise three or more vertically-extending support or stabilizing columns 11 and 12 which are interconnected in a close geometric configuration by cross-bracing hull members 14, 15 and 16 which extend laterally between the stabilizing columns near the lower ends thereof and may form a grid-type buoyant hull inside the corner columns.”, Col. 2, Lns. 26-33, Figs. 1-4; pontoon 18, “Since the buoyancy tanks in the lower hull members 14, 15, 16 and 18”, Col. 3, Lns. 26-27, pontoons clearly shown in Fig. 2; it is noted that pontoon 18 
Kobus fails to explicitly disclose wherein each column comprise an anti-scour plate extending horizontally from a lower end of the column. Tanaka is in the same field of endeavor of offshore structures and teaches columns that comprise an anti-scour plate extending horizontally from a lower end of each column (anti-scour plates, heave plates 30, extending horizontally from column 21; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to reduce the motion of the plate-like member 30 is provided.”, Lns. 132-133, Figs. 1-3,8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kobus with the teaching of Tanaka. The motivation for doing so would have been to provide damping keels on the columns for the purpose of stabilizing the hull in rough waters.
Kobus also fails to explicitly disclose a pontoon skirt extending downward from a bottom surface of each pontoon. Technip is in the same field of endeavor of offshore structures and teaches a pontoon skirt extending downward from a bottom surface of pontoons (pontoon skirt, vertical extension plates 10q,10r, extending downward from pontoon 8, Figs. 1,15; "FIG. 15 is a cross sectional schematic side view of another exemplary embodiment of a pontoon on the floating offshore platform having one or more extension plates fixedly coupled along one or more portions of the pontoon. The pontoon 8 includes one or more extension plates 10 disposed at an orthogonal angle to a horizontal plane 68 or a vertical plane 70. In the exemplary 
Regarding Claim 10, modified Kobus discloses the offshore structure of claim 9, wherein each column skirt is configured to be driven into a sea floor (each columns skirt/lower end of columns 11,12, are capable of being driven into a sea floor, especially in water shallow enough that the machinery supported thereby is above the water surface). Kobus fails to explicitly disclose wherein each pontoon skirt is configured to be driven into a sea floor. Technip is in the same field of endeavor of offshore structures and teaches pontoon skirts are configured to be driven into a sea floor (pontoon skirts, vertical extension plates 10q, 10r, extending downward from pontoon 8, Figs. 1,15; “FIG. 15 is a cross sectional schematic side view of another exemplary embodiment of a pontoon on the floating offshore platform having one or more extension plates fixedly coupled along one or more portions of the pontoon. The pontoon 8 includes one or more extension plates 10 disposed at an orthogonal angle to a horizontal plane 68 or a vertical plane 70. In the exemplary embodiment shown, the horizontal extension plates 
Regarding Claim 11, modified Kobus discloses the offshore structure of claim 9 [as best understood]. Kobus fails to explicitly disclose wherein each anti-scour plate of each column and each anti-scour plate of each pontoon is disposed in a common horizontal plane. Tanaka is in the same field of endeavor of offshore structures and teaches anti-scour plates of each column and anti-scour plates of each pontoon are each disposed in a common horizontal plane (column/footing 21 and pontoons 22 each have anti-scour plates, heave plates 30, in the same plane; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to reduce the motion of the plate-like member 30 is provided.", Lns. 132-133, Figs. 1-3,8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kobus with the teaching of Tanaka. The motivation for doing so would have been to provide anti-scour plates on both the columns and hull members and to locate them in a common plane for the purpose of uniformly stabilizing the hull in rough waters.

Regarding Claim 12, modified Kobus discloses the offshore structure of claim 11. Kobus fails to explicitly disclose wherein each anti-scour plate of each column and each anti-scour plate of each pontoon is configured to vertically bear against the sea floor. Tanaka is in the same field of endeavor of offshore structures and teaches anti-scour plates of each column and anti-scour plates of each pontoon are each configured to vertically bear against a sea floor (column/footing 21 and pontoons 22 each have anti-scour plates; “Of the pontoon 22 and the footing 21 and the outer peripheral surface of the leg 21b, a heave plate to reduce the motion of the plate-like member 30 is provided.”, Lns. 132-133, Figs. 1-3,8; the heave plates are capable of vertically bearing against the sea floor). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kobus with the teaching of Tanaka. The motivation for doing so would have been to provide anti-scour plates on both the columns and hull members for the purpose of uniformly stabilizing the hull in rough waters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678